08-0633-ag
         Zhou v. Holder
                                                                                       BIA
                                                                               A098 272 444


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 27th day of October, two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                JON O. NEWMAN,
10                PIERRE N. LEVAL,
11                     Circuit Judges.
12       _________________________________________
13
14       XIAO HONG ZHOU,
15                Petitioner,
16
17                        v.                                      08-0633-ag
18                                                                NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,*
21                Respondent.
22       _________________________________________


                  *
                Pursuant to Federal Rule of Appellate Procedure
         43(c)(2), Attorney General Eric H. Holder, Jr., is
         automatically substituted for former Attorney General
         Michael B. Mukasey as respondent in this case.
         08232010-27
 1   FOR PETITIONER:           Theodore N. Cox, New York, New York.
 2
 3   FOR RESPONDENT:           Gregory G. Katsas, Assistant
 4                             Attorney General; Michael P.
 5                             Lindemann, Assistant Director;
 6                             Christopher C. Fuller, Senior
 7                             Litigation Counsel, Office of
 8                             Immigration Litigation, United
 9                             States Department of Justice,
10                             Washington, D.C.
11
12           UPON DUE CONSIDERATION of this petition for review of a
13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED, that the petition for review

15   is DENIED.

16           Xiao Hong Zhou, a native and citizen of China, seeks

17   review of a January 11, 2008, BIA order denying her motion

18   to reopen.     In re Xiao Hong Zhou, No. A098 272 444 (B.I.A.

19   Jan. 11, 2008).     Zhou’s motion to reopen was based on her

20   claim that she fears persecution on account of the birth of

21   her U.S. citizen children in violation of China’s family

22   planning policy.     The government argues that we lack

23   jurisdiction to review any challenge to the BIA’s denial of

24   Zhou’s motion to reopen because the agency pretermitted as

25   untimely her original asylum application based on the birth

26   of her U.S. citizen children.       We assume hypothetical

27   jurisdiction in this case because “the jurisdictional issues

28   are complex and the substance of the claim is . . . plainly

     08232010-27                     2
 1   without merit.”       Ivanishvili v. U.S. Dep’t of Justice, 433

 2   F.3d 332, 338 n.2 (2d Cir. 2006).

 3           For largely the same reasons this Court set forth in

 4   Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008),

 5   we find no error in the BIA’s decision denying Zhou’s motion

 6   to reopen.       See id. at 168-72.   Although Zhou is from

 7   Zhejiang Province and the petitioners in Jian Hui Shao are

 8   from Fujian Province, before the agency, as in her counseled

 9   brief to this Court, Zhou relied on the evidence considered

10   in Jian Hui Shao and country conditions evidence related to

11   provinces other than Zhejiang.        Additionally, as with the

12   evidence discussed in Jian Hui Shao, the record evidence

13   related to Zhejiang Province either does not discuss forced

14   sterilization or references isolated incidents in which

15   individuals not similarly situated to Zhou were persecuted.

16   See id. at 160-61.

17           For the foregoing reasons, this petition for review is

18   DENIED.       As we have completed our review, any stay of

19   removal that the Court previously granted in this petition

20   is VACATED, and any pending motion for a stay of removal in

21   this petition is DISMISSED as moot.        Any pending request for

22   oral argument in this petition is DENIED in accordance with


     08232010-27                       3
1   Federal Rule of Appellate Procedure 34(a)(2), and Second

2   Circuit Local Rule 34.1(b).

3                                 FOR THE COURT:
4                                 Catherine O’Hagan Wolfe, Clerk
5
6




    08232010-27                    4